Citation Nr: 0844480	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-28 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sinusitis and/or 
rhinitis.


REPRESENTATION

The veteran represented by: Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1989 to March 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision in October 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran testified before the undersigned Veterans Law 
Judge in October 2008. A transcript of the hearing is 
associated with the claims file.

At the hearing, the veteran submitted additional evidence in 
support of her claims and waived the right to have the 
evidence initially considered by the RO. 38 C.F.R. § 
20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has testified that she suffers from sinusitis and 
rhinitis continuously with episodes of the condition that are 
not seasonal and can occur at any given time of the year.  
Service connection is currently in effect for a chronic 
respiratory disorder, classified for rating purposes as 
bronchitis, asthma.  A 60 percent rating has been in effect 
since 2001.

Service medical records demonstrate at least three occasions 
where the veteran was evaluated for episodes of sinusitis 
(January 1991, November 1992) and rhinitis (April 1989).  The 
record also reveals several other occasions where the veteran 
was treated for what was diagnosed as an upper respiratory 
infection, but without reference to the sinusitis or 
rhinitis.  The veteran testified before the undersigned that 
she was treated by military under a misdiagnosis of sinusitis 
or rhinitis, but when she failed to improve, she started 
seeing her current physician who treated her successfully for 
the bronchitis disability.  She testified that the physician 
currently treats and prescribes medication for both rhinitis 
and bronchitis and she believes they are separate and 
distinct disorders.  The records of that doctor do indicate 
he has diagnosed and treated her over the years for rhinitis 
as well as bronchitis.  

The veteran further has testified that she never discussed 
with her current physician when her current condition of 
sinusitis and rhinitis arose and indeed his records do not 
disclose an opinion on this issue either.  She has also seen 
an allergy and asthma specialist, but no opinion as to the 
etiology of rhinitis was made.  The service records likewise 
also contain no diagnosis of an ongoing sinusitis or rhinitis 
problem.  The VA did afford the veteran an examination in 
October 2004.  The examiner diagnosed seasonal allergies, but 
did not offer any opinion as to whether any current disorder 
is connected to her service, including her service connected 
bronchitis.

Thus, there is no medical opinion of record that addresses 
whether the current episodes of sinusitis and rhinitis 
represent re-occurrence of the sinusitis and rhinitis 
incidents incurred during service or is or are otherwise 
connected to service.  For that reason, the Board believes a 
remand is necessary to address this question.

In addition, since the veteran testified that she was 
currently receiving ongoing treatment by the private 
physician, records of these treatments should be obtained and 
she must be afforded the opportunity to identify any other 
health care providers from whom he may have received 
treatment  

Accordingly, the case is REMANDED for the following actions:

1. Ensure compliance with Vazquez-Flores 
v. Peake, 22 Vet. App. 37, 43 (2008).

2. Ensure that all identified VA and non-
VA records that are not already of record 
are obtained.

Document negative responses and inform the 
veteran so that he may attempt to obtain 
the records on his own.

3. After the above mentioned development 
has occurred, schedule the veteran for 
medical examination by an appropriate 
medical professional with expertise in 
respiratory ailments for the purpose of 
determining whether the veteran has 
sinusitis and rhinitis and the nature, 
extent, and etiology of these conditions.

The examiner should opine whether it is as 
least as likely as not (i.e., 50 percent 
or greater degree of probability) that any 
currently diagnosed sinusitis and/or 
rhinitis had its onset during the 
veteran's active service or, in the 
alternative, is or are related to his 
active service or any incident therein, to 
include her service connected bronchitis 
disability.

All indicated tests and studies should be 
performed.  The claims folder, including a 
copy of this remand, must be provided to 
the examiner in conjunction with the 
examination

The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the causal relationship; less 
likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.

4. After affording the veteran the planned 
VA examination, the claim should be 
readjudicated.  If the benefit sought is 
not granted to the veteran's satisfaction, 
he and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999). The 
veteran is advised that failure to appear for VA examinations 
could result in the denial of his claims. 38 C.F.R. § 3.655 
(2007). See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991). The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


